Citation Nr: 1411062	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-42 522	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for post-traumatic arthritis of the right ankle, including special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	Adam L. Barnett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Board Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  
See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In the appellate brief, the Veteran's attorney argued that, as a result of the Veteran's service-connected right ankle disability, he should be considered for SMC, so the Board is considering this additional entitlement as part and parcel of this increased-rating claim.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to February 22, 2013, the post-traumatic arthritis of the Veteran's right ankle was manifested by subjective complaints of weakness and stiffness, dorsiflexion limited to 20 degrees, plantar flexion limited to 30 degrees, with pain on motion, but without joint deformity or abnormal gait.

2.  Since February 22, 2013, there has been ankylosis of this ankle in dorsiflexion to between 0 and 10 degrees.

3.  This is his only adjudicated service-connected disability, which, as a result of this decision, is being rated higher - as 30-percent disabling retroactively effective as of February 22, 2013 - with the prior rating being 10 percent.  His present combined rating therefore is 30 percent.

4.  He is not blind or in a nursing home and, despite his disability, is competently able to perform his activities of daily living and protect himself from his environment without regular assistance from another person.

5.  He is not permanently and substantially confirmed to his dwelling/home and the immediate premises, bedridden, or housebound due to this service-connected disability.  



CONCLUSIONS OF LAW

1.  Prior to February 22, 2013, the criteria were not met for a disability rating higher than 10 percent for the post-traumatic arthritis of the right ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2013).

2.  Beginning February 22, 2013, however, the criteria are met for a higher 30 percent disability rating, though no greater rating, for this post-traumatic arthritis of the right ankle.  Id.

3.  But the criteria are not met for SMC based on the need for regular A&A or on account of being HB.  38 U.S.C.A. § 1114(l), (s) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a Disability Rating Higher than 10 Percent for the Post-traumatic Arthritis of the Right Ankle

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2013).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  

A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 also provides that consideration be given to weakened movement, excess fatigability and incoordination.  The fact that the rating criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, which could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of § 4.59, which concern painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.


The Veteran's right ankle disability has been evaluated under DCs 5270 and 5271.  

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  A 20 percent evaluation represents the maximum rating available under DC 5271.

In order to obtain a higher rating under DC 5270, there must be ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, warrants a 30 percent rating.  Ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

In September 2009, the Veteran had a VA joints examination, which found him to be negative for deformity, instability, incoordination or weakness, but positive for giving way, pain, stiffness, daily locking episodes, swelling and tenderness.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 30 degrees, both with objective evidence of pain.  An X-ray revealed an old avulsive fracture fragment of the medial malleolus in good bony alignment.  The examiner indicated the Veteran's disability had significant effects on his occupation with a decrease in mobility, weakness or fatigue, strength and lower extremity pain.  There were only mild effects on his activities of daily living (with the exception of severe effects on his ability to participate in sports).  

VA outpatient treatment records dated from August 2008 (one year prior to receipt of this increased-rating claim) through April 2012 show the Veteran was seen for complaints of continuing right ankle pain with weight-bearing, which he rated no higher than 2 on a scale of 1 to 10.  Also, during an August 2011 evaluation, his right ankle range of motion was found to be within normal limits and without evidence of swelling.

In October 2010, VA received a November 2009 report from the Veteran's treating VA podiatrist, Dr. N., who noted there was pain with function, but no gross anatomical defect, dorsiflexion from 5-10 degrees, and plantar flexion from 35-40 degrees.  He opined that the Veteran could sustain a reasonable walking pace and distance to carry out his activities of daily living, and also found that he could stand and/or walk from 6-8 hours per day on a long-term basis.  

In December 2013, the Veteran submitted an ankle conditions questionnaire, dated February 22, 2013, completed by Dr. N.  This report indicated the Veteran now had dorsiflexion just from 0 to 10 degrees, with objective evidence of pain at 10 degrees, and plantar flexion from 0 to 10 degrees, with objective evidence of pain also at 10 degrees.  Significantly, Dr. N. diagnosed the Veteran as having ankylosis in plantar flexion of less than 30 degrees, and in dorsiflexion between 0 and 10 degrees.  There was no additional limitation of range of motion with repetitive testing, but it was noted that the disability impacted the Veteran's occupational functioning because it made bending, stooping or climbing stairs difficult.


In assessing whether the Veteran is entitled to a higher rating, the Board has attributed all identified symptoms to his service-connected right ankle disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In so doing, the Board finds that, for the period prior to February 22, 2013, a disability rating exceeding 10 percent for the post-traumatic arthritis of the right ankle was not warranted, as there was no evidence of ankylosis in plantar flexion of less than 30 degrees or evidence of marked limitation of range of motion.  However, for the succeeding period beginning on February 22, 2013, a higher 30 percent disability rating is warranted based on the treating physician's indication of right ankle ankylosis in dorsiflexion between 0 and 10 degrees.

38 U.S.C.A. § 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later." Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  

It therefore  follows that three possible effective dates may be assigned depending on the facts of the particular case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 


(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, the Veteran filed this increased-rating claim in August 2009, but the first indication of ankylosis of his right ankle was not until Dr. N's February 22, 2013 statement, so that date marks the effective date of this higher 30 percent rating.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (requiring this "staging" of the rating in this circumstance to compensate the Veteran for this variance in severity of his service-connected disability).

At no time since the year immediately preceding the filing of this increased-rating claim has the Veteran had ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity, so as to in turn warrant assigning an even higher 40 percent rating.


With respect to an extra-schedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's disability - namely, the arthritic pain restricting his ankle movement, stiffness and daily locking episodes, and, beginning February 22, 2013, the ankylosis (fixation) in plantar flexion and dorsiflexion.  The rating criteria are thus adequate to evaluate this disability, and referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Entitlement to SMC based on the Need for Regular A&A or on Account of being HB

The Veteran, via his attorney, claims that he is additionally entitled to SMC based either on the need for regular A&A or by reason of being HB solely as a result of his single, service-connected right ankle disability.  See brief, received in December 2013.  Specifically, he has alleged that SMC is warranted due to what amounts to functional loss of use of an extremity because of marked limited motion of this ankle and problems balancing or stepping off with the right lower extremity.

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disabilities as to be in need of the regular A&A of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to need for A&A must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular A&A will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  Rather, it must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary A&A service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

SMC also is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(i).


As a result of this decision, the Veteran now has a higher 30 percent rating for his right ankle disability as of February 22, 2013; there are no other service-connected disabilities.  Accordingly, he has had a "combined" disability rating of 30 percent since that date.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  However, despite the report from his podiatrist, which shows that this right ankle disability increased in severity beginning in February 2013, there has been no probative evidence presented showing the Veteran has progressively become unable to care for himself, so needing someone else's assistance, or is bedridden.  To the contrary, he has reported that he works full-time at a scooter shop, and he has not claimed he can no longer work in that capacity as a sole result of his service-connected right ankle disability.  See September 2009 VA examination report.  Notwithstanding the ankylosis now affecting this ankle in plantar flexion and dorsiflexion, as reported in the February 2013 disability questionnaire, he does not have a single disability rated at 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  There equally is not probative evidence showing he is now permanently HB because of this service-connected disability.  Nor is there the required indication of loss of use of this ankle or even what could be considered tantamount to this.  The rating, itself, accepts that the ankle is not functioning normally, hence, the reason for the disability rating to compensate the Veteran for this definciency.  38 C.F.R. §§ 4.1, 4.15.  Accordingly, the criteria for SMC based on the purported need for regular A&A or HB status are not met.  Moreover, as the preponderance of the evidence is against this component of the claim, there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).


Finally, in addition to the medical evidence, the Board also has considered the Veteran's personal assertions concerning the severity of his right ankle disability.  And indeed, partly because of his lay assertions, including those during his hearing, the Board has increased the rating for his disability.  Medical evidence is generally required to address questions requiring medical expertise, although lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates his descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.


ORDER

For the period prior to February 22, 2013, a disability rating exceeding 10 percent for the post-traumatic arthritis of the right ankle is denied.

Since February 22, 2013, however, a higher 30 percent rating, though no greater, is granted for the post-traumatic arthritis of the right ankle, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


